UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4870



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES ALLEN WILLIAMSON,
(a/k/a/Blazer),

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:03-cr-00381-TLW)


Submitted: February 22, 2007               Decided:   February 28, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathy Price Elmore, ORR, ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant.      Reginald I. Lloyd, United States
Attorney, Columbia, South Carolina, Rose Mary Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James   Allen    Williamson       pled    guilty    to   drug   charges

pursuant   to    a   plea   agreement.     The        district   court   sentenced

Williamson to 270 months’ imprisonment, and Williamson appealed.

His counsel filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting there are no meritorious issues for

appeal but requesting this Court review the Fed. R. Crim. P. 11

colloquy and the sentence.             Williamson did not file a pro se

supplemental brief, despite being notified of his right to do so.

The Government declined to file a responsive brief.                   We affirm.

           Counsel contends the district court erred in accepting

Williamson’s guilty plea when it failed to advise Williamson of any

applicable      forfeiture.      See     Fed.    R.     Crim.    P.   11(b)(1)(J).

Williamson did not move in the district court to withdraw his

guilty plea; therefore, we review his challenge to the adequacy of

the Rule 11 hearing for plain error.                     See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (holding “plain error

analysis is the proper standard for review of forfeited error in

the Rule 11 context”).        We find the alleged error did not affect

Williamson’s substantial rights and therefore find no plain error

in the court’s acceptance of Williamson’s guilty plea.

             Counsel also contends the district court erred when it

failed to require the Government to move for a downward departure

pursuant to U.S. Sentencing Guidelines Manual (“USSG”) § 5K1.1


                                       - 2 -
(2005). Williamson did not raise this issue in the district court,

so it is reviewed for plain error.                    The district court was not

obligated     to    require      the     Government     to    move    for    a    downward

departure at the sentencing hearing.                  The Government remained the

appropriate        party    to    assess       whether       Williamson      cooperated

adequately     to    that   point,       and   it    was     entitled   to       have   that

assessment reviewed only for bad faith or unconstitutional motive,

neither of which Williamson alleged.                  See United States v. Snow,

234 F.3d 187, 190 (4th Cir. 2000).                  Thus, we find no error.

              Finally, counsel contends the district court imposed an

unreasonable sentence. After United States v. Booker, 543 U.S. 220

(2005),   a    sentencing        court    is   no    longer     bound   by       the    range

prescribed by the sentencing guidelines. See United States v.

Hughes, 401 F.3d 540, 546 (4th Cir. 2005).                           In determining a

sentence post-Booker, sentencing courts are required to calculate

and consider the applicable guideline range as well as the factors

set forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).

United States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert.

denied, 126 S. Ct. 2054 (2006).                     We will affirm a post-Booker

sentence if it “is within the statutorily prescribed range and is

reasonable.”        Id. at 433 (internal quotation marks and citation

omitted).      “[A] sentence within the proper advisory Guidelines

range is presumptively reasonable.”                 United States v. Johnson, 445

F.3d 339, 341 (4th Cir. 2006).


                                          - 3 -
            Williamson’s sentence was both within the guidelines

range of 262 to 327 months’ imprisonment and below the statutory

maximum of life imprisonment. See 21 U.S.C. § 841(a)(1), (b)(1)(A)

(2000). The district court appropriately treated the guidelines as

advisory, and properly calculated and considered the guidelines

range and the relevant § 3553(a) factors. We conclude the sentence

was reasonable.

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                     We

therefore affirm Williamson’s conviction and sentence.              This court

requires that counsel inform Williamson, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Williamson requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on Williamson.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 4 -